Citation Nr: 1324690	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  08-23 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral ankle pain and popping of the ankles, claimed as fibromyalgia, to include as due to an undiagnosed illness and as secondary to service-connected PTSD.

2.  Entitlement to service connection for residuals of heat exhaustion. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran had active service from October 1981 to October 1984, from June 1985 to June 1991, from August 1999 to August 2002, and from February 2003 to May 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

As will be discussed further below, the Virtual VA paperless claims processing system includes VA medical records pertaining to ankle pain and soreness.  They document an ankle injury in which a ligament was torn and a referral for the Veteran to be seen in the neurology department for evaluation for fibromyalgia and chronic nerve and muscle pain.  This evidence was received into the electronic claims file in June 2013, in connection with other matters, and was not considered prior to issuance of the most recent supplemental statement of the case in in April 2013.

In April 2013, the Veteran's spouse submitted additional evidence and argument with respect to the Veteran's claims for special monthly compensation based on the need for aid and attendance and entitlement to an automobile or other conveyance and adaptive equipment.  This correspondence is associated with a paper claims file at the Board.  The Virtual VA claims file reflects that the claim for an automobile or other conveyance and adaptive equipment had been denied by the RO in August 2012, and the claim for special monthly compensation based on the need for aid and attendance was denied by the RO in June 2013.  These matters are not within the Board's jurisdiction.  However, to the extent the Veteran's wife may have submitted evidence or information not considered by the RO with respect to these claims, the matter is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a January 2013 decision and remand, the Board requested a clarifying medical opinion as to the Veteran's claimed ankle disorder and residuals of heat exhaustion.  An opinion was obtained in March 2013 that addressed fibromyalgia; however, that opinion did not discuss the Veteran's ankles or residuals of heat exhaustion.  Further, the Board notes that the Veteran's service treatment records and service department letter of civil recommendation document the Veteran's exposure to heat approaching 150 degrees and other environmental exposures during his final period of active service, which was a fact not acknowledged by the VA examiner.  Therefore, the examiner's opinion is inadequate and does not comply with the Board's January 2013 remand directives

Additionally, a January 2013 VA treatment record, which was associated with the Virtual VA claims file in June 2013, indicates that the Veteran was referred to neurology for evaluation of possible fibromyalgia because the Veteran and a caregiver reported chronic muscle and nerve pain.  In April 2013, it was again recommended that the Veteran be referred to neurology in light of chronic muscle and nerve pain.  The new treatment appears to have been provided in accordance with VA's Operation Iraqi Freedom/Operation Iraqi Freedom (OEF/OIF) returning personnel protocol.  Moreover, additional treatment records associated with the Virtual VA claims file in June 2013 show that the Veteran sought treatment for complaints of ankle pain in January 2013.  He indicated that he used a cane for pain and weakness in his ankles, and his weakness and pain in the ankles was recorded as a mobility concern.  Subsequently, in February 2013, the Veteran received urgent care treatment for torn ligaments of the left ankle and foot sustained in a fall that month.  Symptoms and treatment continued in April 2013.

In light of the foregoing, any additional potentially relevant records of VA treatment or consultation should be obtained.  See 38 U.S.C.A. § 5103(a)-(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

Additionally, to ensure compliance with the Board's January 2013 remand directives and to take into account new VA treatment findings and reported symptoms, the Veteran should be provided a new VA examination with medical opinions as requested.  See 38 U.S.C.A. § 5103A(d). 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all records of VA and non-VA health care providers who have treated his claimed residuals of heat exhaustion, ankle disabilities, an undiagnosed illness, fibromyalgia, or other unexplained chronic multisymptom illness that may not have been previously received into the claims file.

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include any records of VA treatment dated from June 2013 to the present time, and any records of neurological consultation for chronic nerve and muscle pain and possible fibromyalgia from January 2013 forward, as recommended in VA treatment records dated in January 2013 and April 2013. 

The records sought should also include treatment records from a local urgent care facility in Greenville on February 25, 2013, for a left ankle injury that occurred on February 22, 2013, as discussed in the Veteran's VA treatment records dated on February 25, 2013.  It is not clear whether the urgent care was provided at a VA or private facility.

The Veteran should also be advised that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC.

2.  The RO/AMC should schedule the Veteran for a VA examination.  If possible, the examination should be scheduled with an individual other than the clinician who performed the March 2011 VA examination and provided August 2012 and March 2013 addendum opinions.

The RO/AMC should send the claims file to the examiner for review.

The examiner should conduct an examination of the Veteran's ankles and any examination pertinent to whether the Veteran experiences an undiagnosed illness, fibromyalgia, or other unexplained chronic multisymptom illness.
 
The examiner should be informed that the Veteran had active service from October 1981 to October 1984, from June 1985 to June 1991, from August 1999 to August 2002, and from February 2003 to May 2004.

The examiner should respond to the following:

(a) Please identify all current diagnoses of a current left or right ankle disorder and state whether the Veteran has an undiagnosed illness or fibromyalgia or other unexplained chronic multisymptom illness.

For each diagnosed ankle disorder identified, is it at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service or is otherwise related to service? 

If the Veteran has any ankle symptomatology that is not attributable to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that such symptoms are due to an undiagnosed illness, fibromyalgia, or other unexplained chronic multisymptom illness.

Obtain a history from the Veteran as to the nature and onset of his ankle symptoms.  If there is a medical basis to support or doubt the history, please state this, with a fully reasoned explanation.

The examiner should be informed that service treatment records show treatment for a right ankle strain in October 1990.  The Veteran has reported that he next experienced ankle symptoms in 2003 or 2004.  (His discharge from his most recent period of active service was in May 2004.)  A March 2011 VA examiner diagnosed the Veteran as having bilateral Achilles tendon strain.  In August 2012, the same VA examiner diagnosed the Veteran as having "ankle popping (undiagnosed illness)," although elsewhere in his examination report and addendum opinions the examiner asserts that the Veteran does not have an undiagnosed illness.  

The examiner should further be informed that VA treatment records indicate that the Veteran had sore and painful ankles that were a mobility concern in January 2013 and that he experienced a fall in which he tore a tendon in the left foot and ankle in February 2013.  They also indicate that, in January 201, a clinician recommended that the Veteran be referred to a VA neurologist for chronic muscle and nerve pain and possible fibromyalgia.  Neurological consultation for chronic muscle and nerve pain was again recommended in April 2013.

(b) Please state whether the Veteran has any current residuals of heat exhaustion or exposure and/or any intolerance to heat.
If so, is it at least as likely as not such symptomatology is causally or etiologically related to his military service?

The examiner should be informed of the following:

The Veteran has described experiencing episodes of severe heat exposure during his period of service in the Southwest Asia Theater of military operations and current difficulties with excessive sweating and discomfort when exposed to hot weather.

His service treatment records indicate that the Veteran was treated for fatigue secondary to mission requirements in May 2003.  He had been sleeping on top of a truck for two days without preventative measures.  He had experienced bug bites over his entire body for the past two days.  

A March 2004 service department letter of civil recommendation states that the Veteran was subjected to temperatures approaching 150 degrees, dust storms, small arms fire, mortar and rocket attacks, and driving long hours with little rest between April 2003 and April 2004.  

In an August 2004 post-deployment health assessment, the Veteran indicated that he was exposed to smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, loud noises, excessive vibration, and sand and dust. 

(c) Is it at least as likely as not that any current ankle or heat-related problems are caused or chronically worsened by the Veteran's history of cocaine and alcohol use or his recent or current cocaine use?  The examiner should be informed that a prior VA examiner has emphasized the Veteran's cocaine use as a factor impacting his general health.

(d) If the answer to (c) is yes, is the Veteran's cocaine abuse or other substance abuse caused by, chronically worsened by, or a symptom of his service-connected PTSD with associated depression and fatigue?

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



